Denied May 25, 1915.
On Petition for Rehearing.
(147 Pac. 1190.)
Opinion by
Mr. Chief Justice Moore.
In the former opinion it is said: “Mrs. Campbell on August 16,1912, by writing, transferred to J. C. Windsor, the plaintiff herein, all her right, title, and interest in and to both of the judgments, but the assignment was never recorded.” Prom the concluding part of that sentence the following additional words were inadvertently omitted, to wit: “Until after the record of these judgments was discharged.” In a petition for a *286rehearing it is insisted that, the assignment having been duly recorded, a different conclusion should have been reached. It will be seen from an examination of the. original opinion that the affirmance of the decree is predicated upon Holloway’s want of notice of such assignment when he secured a satisfaction of the judgments. That the assignment was subsequently recorded is unimportant.
"We think the conclusion reached in this case is warranted by a consideration of the evidence, and hence the petition for a rehearing is denied.
Affirmed. Rehearing Denied.
Mr. Justice Benson, Mr. Justice Burnett and Mr. Justice McBride concur.